Order entered June 11, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00168-CV

               CHERYL DENISE SCHULDENBERG, Appellant

                                          V.

   OLD REPUBLIC NATIONAL TITLE INSURANCE COMPANY, AS
 SUBROGEE FOR KURT S. JOHNSON AND LAURA KLINGER, Appellee

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-15270

                                      ORDER

      By order dated May 27, 2021, we ordered this appeal be submitted without a

reporter’s record after appellant failed to provide proof of request and payment.

See TEX. R. APP. P. 37.3(c). On June 8, 2021, appellant filed a letter addressed to

the court reporter requesting the reporter’s record. Accordingly, on the Court’s

own motion, we VACATE this Court May 27th order.

      We ORDER Diane Robert, Official Court Reporter of the 14th Judicial

District Court, to file the reporter’s record on or before July 12, 2021.
      We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Robert and all parties.

                                        /s/   ROBERT D. BURNS, III
                                              CHIEF JUSTICE